Order entered July 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01079-CR
                                      No. 05-12-01080-CR

                            KEITH BRONSHA PAUL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-41122-Y, F10-42448-Y

                                           ORDER
       The Court REINSTATES the appeals.

       On April 18, 2013, we ordered the trial court to make findings regarding whether

appellant filed a motion to suppress that encompassed both cases, whether the trial court made

findings of fact and conclusions of law regarding the motion for both cases, and whether a

hearing was conducted on the basis of a written motion in either case. We ADOPT the trial

court’s findings that: (1) on July 19, 2012, a suppression hearing was conducted on the basis of a

written motion to suppress in both trial court numbers F11-41122 and F10-42448; (2) the written

motion was referenced during the suppression hearing as well as during appellant’s guilty plea

hearing; (3) the written motion to suppress was filed with the district court clerk on April 10,
2013; (4) during the guilty plea hearing in both cases, the trial court explained to appellant that

he could appeal the motion to suppress in both cases; (5) the original findings of fact filed on

July 19, 2012 erroneously omitted trial court number F10-42448; (6) on April 10, 2013, the trial

court issued amended written findings of fact and conclusions of law that include both trial court

numbers; and (7) the trial court made an docket entry on April l9, 2013 stating its original intent

to include both case numbers on the motion to suppress hearing held on July 19, 2012.

       Included in the supplemental clerk’s record in each case is appellant’s motion to suppress

and the trial court’s amended findings of fact and conclusions of law. Additionally, on June 9,

2013, we received the reporter’s record of the July 19, 2012 suppression hearing.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for each party.


                                                     /s/    DAVID EVANS
                                                            JUSTICE